so

Case 2:19-cv-00938-TJS Document 1 Filed 03/05/19 Page 1of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KATHLEEN HARRIS AND MARK HARRIS
CIVIL ACTION NO.
Plaintiffs,
Vv.

ROBERT SULLIVAN AND DOUBLE G
LOGISTICS, INC,

Defendants.

 

NOTICE AND PETITION OF REMOVAL OF
DEFENDANTS ROBERT SULLIVAN AND DOUBLE G LOGISTICS, INC,

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants, Robert Sullivan and Double
G Logistics, Inc. (hereinafter collectively known as “Defendants”), by and through their
attorneys, Goldberg Segalla LLP, submit this Notice and Petition for Removal from the Court of
Common Pleas of Philadelphia County, Pennsylvania, in which the above-captioned matter is
now pending, to the United States District Court for the Eastern District of Pennsylvania. In
support of said Notice and Petition, Ryder states as follows:

1, Plaintiffs Kathleen Harris and Mark Harris, commenced this personal injury
action in the Court of Common Pleas of Philadelphia County, February Term 2019, No. 00325,
by filing their complaint against Defendants on February 6, 2019. (See Exhibit “A”).

2. Plaintiffs complaint arises out of an alleged February 25, 2017 motor vehicle
accident which occurred on Route 100 in West Whitehall Township, Chester County,
Pennsylvania. (See Exhibit “A” at {[7).

3. Plaintiff alleges that his accident was caused by Defendants’ negligence,

carelessness and recklessness. (See Exhibit “A” at (10).

22327666.v1
22327666.¥1
Case 2:19-cv-00938-TJS Document 1 Filed 03/05/19 Page 2 of 5

‘Timeliness Of Removal

4, This Notice of Removal is timely filed in compliance with 28 U.S.C. §1446(b) as
it is being filed within thirty (30) days from February 6, 2019, the date upon which Defendants
were served with the Complaint. (See Exhibit “A.”)

Diversity of Citizenship

5. 28 U.S.C. §1441(a) provides that a state court action over which a district court of
the United States would possess original jurisdiction may be removed to the district court for the
district and division embracing the place where the state court action is pending.

6. A district court shall have original jurisdiction over a proceeding wherein the
matter in controversy exceeds $75,000 and is between citizens of different states. 28 U.S.C.
§1332(a).

7. A corporation shall be deemed to be a citizen of the state in which it is
incorporated and the state of its principal place of business. 28 U.S.C. §1332(c)(1).

8, The citizenship of an unincorporated business trust is dependent upon the
citizenship of its trustees and beneficiaries. Americord Realty Trust v. Conagra Foods, 1365.
Ct. 1012 (2016); Lwminent Mort. Capital, Inc. v. Merrill Lynch, 652 ¥. Supp. 2d 576, 587 (E.D.
Pa. 2009),

9, According to the Complaint in the instant case, plaintiffs are citizens of the
Commonwealth of Pennsylvania. (See Exhibit “A at Gl and 2),

10. Double G Logistics, Inc. is a citizen of North Carolina, its state of incorporation
and the location of its principal place of business.

11. Robert Sullivan is a citizen of North Carolina. (See Exhibit “A” at 43).

22327666.¥1
|

Case 2:19-cv-00938-TJS Document 1 Filed 03/05/19 Page 3 of 5

12. Diversity of citizenship exists because plaintiffs are citizens of Pennsylvania and

defendants are citizens of States other than Pennsylvania.
Amount in Controversy

13. ff a party seeks the removal of an action based upon diversity of citizenship and
demands nonmonetary relief in its initial pleading, the notice of removal may state the amount in
controversy and the action will be removable if the district court finds, by a preponderance of the
evidence, that the amount in controversy exceeds $75,000.00, 28 U.S.C. §1446 (c)(2).

14. Here, the court should find, by a preponderance of the evidence, that the amount
in controversy is in excess of $75,000 as plaintiffs have alleged in the complaint that Plaintiff
Kathleen Harris sustained a concussion with loss of consciousness, laceration to the upper lip,
nasal fracture, neck pain and headaches and damage to her nerves and nervous system. (See

Exhibit “A” at 11).

Plea for Remoyal

15. There is complete diversity of citizenship and the amount in controversy exceeds
the jurisdictional requirement of seventy-five thousand dollars ($75,000.00) ; therefore, this
Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 and removal
of this proceeding to this Court is proper pursuant to 28 U.S.C. § 1441.

16. No defendant is a citizen of the forum state of Pennsylvania such that removal is
not precluded by 28 U.S.C. §1441(b).

17. Since the Philadelphia County Court of Common Pleas is located within the
Eastern District of Pennsylvania, removal of this case to the United States District Court for the

Eastern District of Pennsylvania is proper because it is the “district and division embracing the

22327666.¥]
! bo me | a

Case 2:19-cv-00938-TJS Document 1 Filed 03/05/19 Page 4of 5

place where such action is pending.” 28 U.S.C. §1441(a).

18. Defendants have contemporaneously with the filing of this Notice and Petition of
Removal given written notice to all counsel and unrepresented parties of the removal of this matter.

19. Promptly after filing the within Notice and Petition of Removal, a copy of same
will be filed with the Prothonotary of the Court of Common Pleas of Philadelphia County,
Pennsylvania in accordance with 28 U.S.C. § 1446(d).

WHEREFORE, defendants, Double G Logistics, Inc. and Robert Sullivan respectfully
request that this civil action be removed from the Court of Common Pleas of Philadelphia

County, Pennsylvania to the United States District Court for the Eastern District of Pennsylvania.

 

Respectfully submitted,

GOLDBERG SEGALLA LLP

Date: March 5, 2019 By: /s/ Christina £L. Capobianco
Christina L. Capobianco
Attorney ID No. 95105
1700 Market Street, Suite 1418
Philadelphia, PA 19103-3907
(P) 267-519-6800; (F) 267-519-6801
Attorneys for Defendants,
Double G Logistics, Ine. and Robert Sullivan

22327666.v 1
Case 2:19-cv-00938-TJS Document 1 Filed 03/05/19 Page 5of5

 

CERTIFICATE OF SERVICE
L, Christina L. Capobianco, hereby certify that this Sth day of March 2019, a true and
correct copy of the foregoing Notice and Petition of Removal of defendants, Double G Logistics,

Inc, and Robert Sullivan was served via the Court’s ECF and by electronic mail upon the

following:

John M. Dodig, Esquire
Jason A, Daria, Esquire
Feldman, Shepherd, Wohlgelernter, Tanner, Weinstock & Dodig
1845 Walnut Street
21" Floor
Philadelphia, PA 19103
Attorney for Plaintiffs Kathleen Harris and Mark Harris

GOLDBERG SEGALLA LLP

By: /s/ Christina £L. Capobianco
Christina L. Capobianco
Attorney ID No. 95105
1700 Market Street, Suite 1418
Philadelphia, PA 19103-3907
(P) 267-519-6800; (F) 267-519-6801
Attorneys for Defendants,
Double G Logistics, Inc. and Robert Sullivan

22327666,¥1
